Citation Nr: 0208730	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2.  The evidence does not demonstrate that the veteran's 
current low back condition is a residual of back injuries 
sustained during service.


CONCLUSIONS OF LAW

1.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  A low back disorder was not incurred during active 
service.  38 U.S.C.A.        §§ 1131, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a Supplemental Statement of the Case (SSOC) issued in 
November 2000, the RO reopened the veteran's claim for 
entitlement to service connection for a low back condition 
based on a finding that the veteran submitted new and 
material evidence.  The RO denied the claim on the merits.  

The Board has thoroughly reviewed all of the evidence of 
record and finds that the preponderance of the evidence is 
against the veteran's claim.  The veteran is not shown to 
have a current low back disability resulting from an in-
service incident.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 
C.F.R. § 3.303.  The evidence also does not show that a 
condition of the low back manifested to a compensable degree 
within one year from the date of termination of service.  38 
C.F.R. §§ 3.307, 3.309.

In the veteran's July 1998 statement and in testimony 
presented at a personal hearing before the RO in October 
2000, the veteran indicated that he sustained a back injury 
while stationed at an Air Force Base in England.  In the 
November 2000 SSOC, the RO noted that efforts to obtain 
additional reports from the service department regarding 
treatment at Bris Norton Air Force Base had been 
unsuccessful.  A review of the claims file confirms that a 
special search for these service medical records was 
conducted-including a search of the Surgeon General's Office 
records.  The veteran testified that he also sustained back 
injuries at Ellsworth Air Force Base in South Dakota.  
Available service medical records show that the veteran was 
seen in June 1956 for a back injury.  The veteran was also 
seen for low back pain with radiation in July 1957.  The 
veteran's July 1959 separation examination report shows that 
the veteran's spine and musculoskeletal system were 
clinically evaluated as normal.  No residuals of the back 
injuries were noted on the report which suggests that the 
episodes were acute and transitory and resolved with no 
further treatment required.  

Despite the absence of a showing of a chronic back condition 
during service, the post-service medical evidence does show 
that the veteran currently suffers from a low back condition.  
A VA treatment report dated in 1977 first noted that lumbar 
spine films revealed minimal osteoarthritis, not thought to 
be significant.  VA treatment records dated from July 1984 to 
May 1986 and October 1990 to August 1991 are negative for 
complaints of or treatment for back pain, but private medical 
records from Ozark Emergency Center and Lester E. Cox Medical 
Centers show that the veteran was admitted in October 1988 
for a back injury.  The veteran was diagnosed with a back 
strain and it was noted that an x-ray of the lumbar spine 
revealed a possible old L-1 compression fracture and mild 
degenerative changes diffusely.  A November 1989 computed 
tomography (CT) scan of the lumbar spine revealed evidence of 
a small herniated disc, moderate narrowing of right L5-S1 
neural foramen, and osteoarthritis of the facet joints at all 
levels.  A June 1993 MRI report showed similar pathology.  
Other private medical records dated in March 1998 show a 
diagnosis of lumbar spondylosis.  None of these medical 
records, however, relate the back pathology to service.  The 
Board notes that it considered the statements from the 
veteran's sister and Rev. C.A., but as lay persons they are 
not competent to render opinions on medical causation.  
Espiritu v. Derwinski,        2 Vet. App. 492, 494-95.

The report on a VA examination conducted in December 2001 
shows that the veteran related the history of the two back 
injuries he sustained during service.  The veteran also 
indicated that he sustained post-service back injuries in 
1961 and in 1988, and the examiner noted the results of the 
October 1988 x-ray and November 1989 computed tomography 
scan.  The examiner diagnosed the veteran with chronic 
lumbosacral sprain/strain, degenerative joint disease of the 
lumbosacral spine, and chronic L2 compression fracture.  The 
examiner opined that the veteran had a functional limitation 
secondary to pain, but believed that his current disabilities 
were more likely due to his post-service trauma.  He added 
that the effects of age and the veteran's weight attributed 
to his chronic low back pain.  The Board notes that a March 
1990 report from Smith-Glynn-Callaway Clinic shows that the 
veteran similarly related a history of in-service back 
injuries and post-service injuries.  The examiner related the 
veteran's current back pathology to back trauma he sustained 
in October 1988 and work-related activities since that time.  
Thus, there are two opinions of record that relate the 
veteran's current back condition to post-service injuries and 
none that relate the condition to service.  The criteria for 
establishing service connection for a disability have not 
been met.        38 C.F.R. §§ 3.303, 3.307, 3.309.  
Accordingly, service connection for a low back condition is 
not warranted.  


ORDER

Service connection for a low back disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

